DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
	
Status of Application
In response to Office action mailed 03/21/2022 (“03-21-2022 OA”), Applicants amended claim 1, cancelled claims 7-8 and 12 and added claim 24 in the response filed 08/22/2022 (“08-22-22 Remarks”).   
Claim(s) 1-6, 9-11 and 13-24 are pending examination.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-11 and 13-24 have been considered but are moot because the arguments do not apply to the new interpretation of art being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-3, 5, 9-11, 13-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (PG Pub 2006/0133437).

    PNG
    media_image1.png
    408
    590
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches a device 100’ (para [0020-0036]) comprising: 
a first electrode 172; 
a second electrode 171; 
an organic emissive stack (130,131, 142,144) disposed between the first electrode and the second electrode (see Fig. 1B), the organic emissive stack comprising an organic emissive material (para [0025]); and 
and a first reflective layer 121 disposed in a stack (121,130,131,142,144,172,171) with the organic emissive stack, the first electrode, and the second electrode, and immediately adjacent to the first electrode (see Fig. 1B), the first electrode being disposed between the first reflective layer and the second electrode (see Fig. 1B); wherein the organic emissive material is disposed at a location within the organic emissive stack (see Fig. 1B) that is at least partially within a peak of an electric field created by the device within the organic emissive stack (see note below).
Note: The recited “that is at least partially within a peak of an electric field created by the device within the organic emissive stack” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having “the organic emissive material is disposed at a location within the organic emissive stack”, which Forrest clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 is a distributed Bragg reflector (DBR)(para [0024]).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the light 101 emitted by the organic emissive stack (130,131, 142,144) is within a photonic bandgap of the DBR (see Fig. 1B).  
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121, the second electrode 171 and the first 172 and second electrodes form an organic light emitting diode (OLED) (see Fig. 1B) disposed within the first reflective layer and the second electrode.
Note: The recited “the first reflective layer and the second electrode form a Tamm plasmon stack” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having “the first reflective layer and the second electrode”, which Forrest clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  
  Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 comprises a DBR having a number of layers n (para [0030]) determined by an external quantum efficiency (EQE) of the OLED or a stability of the OLED (para [0030-0031]).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 and the first electrode 172 form a Tamm plasmon stack (refer to claim 1), and the first electrode and the second electrode 171 form an OLED (see Fig. 1B) disposed outside the Tamm plasmon stack.  
Forrest teaches the claimed device structure (see claim 1) including the first reflective layer and the first electrode. The recitations to “form a Pasmon stack” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., Tamm plasmon stack) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 comprises a DBR having a number of layers n (para [0030]) determined by a luminance-adjusted lifetime of the OLED (para [0030-0031]).  
The recited “determined by a luminance-adjusted lifetime of the OLED” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function having the stack in the claimed order, which the combined invention of Forrest and Li clearly show or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 comprises a DBR (para [0024]) having a number of layers n (para [0030]) determined by an external quantum efficiency (EQE) of the OLED or a stability of the OLED (para [0030-0031]).  
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches a second reflective layer 120 separate and distinct from the first reflective layer 121, the second reflective layer disposed in a stack (172,171, 130,131,142,144,121) with the first electrode, the second electrode, the organic emissive stack, and the first reflective layer (see Fig. 1B).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the second reflective layer 120 comprises a DBR (para [0024]).  
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the second reflective layer 120 is disposed over the first electrode 172, the second electrode 171, the organic emissive stack (130,131,142,144), and the reflective layer 121 (see Fig. 1B).  
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the second reflective layer 120 and the second electrode 171 form a Tamm plasmon stack.  
Forrest teaches the claimed stack, in the same claimed order. The recitations to “form a Tamm plasmon stack” are properties and/or characteristics of the material compositions within the claimed stack and their locations with respect to one another. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., surface electromagnetic states of the stack are confined to a region between the two) are presumed inherent. See MPEP 2112.01(I).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 and the second electrode 171 form a Tamm plasmon stack.
Forrest teaches the claimed stack, in the same claimed order. The recitations to “form a Tamm plasmon stack” are properties and/or characteristics of the material compositions within the claimed stack and their locations with respect to one another. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., surface electromagnetic states of the stack are confined to a region between the two) are presumed inherent. See MPEP 2112.01(I).
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first electrode 172 he second electrode 171, the organic emissive stack (130,131, 142,144), and the second reflective layer 120 are disposed over the first reflective layer 121.  
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first electrode 172 and the first reflective layer 121 form a Tamm plasmon stack.
Forrest teaches the claimed stack, in the same claimed order. The recitations to “form a Tamm plasmon stack” are properties and/or characteristics of the material compositions within the claimed stack and their locations with respect to one another. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., surface electromagnetic states of the stack are confined to a region between the two) are presumed inherent. See MPEP 2112.01(I).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the second reflective layer 120 and the second electrode 171 form a Tamm plasmon stack.  
Forrest teaches the claimed stack, in the same claimed order. The recitations to “form a Tamm plasmon stack” are properties and/or characteristics of the material compositions within the claimed stack and their locations with respect to one another. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., surface electromagnetic states of the stack are confined to a region between the two) are presumed inherent. See MPEP 2112.01(I).
Regarding claim 24, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches
the first reflective layer 121 and either the first electrode 172 or the second electrode 171 form a Tamm plasmon stack in which surface electromagnetic states of the stack are confined to a region between the two (see note below).
Note: Forrest teaches the claimed device structure, in the same claimed order (see claim 1). The recitations to “form a Tamm plasmon stack in which surface electromagnetic states of the stack are confined to a region between the two” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., form a Tamm plasmon stack in which surface electromagnetic states of the stack are confined to a region between the two) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest, as applied to claim 1 respectively above, and further in view of Koch et al. (PG Pub 2019/0157572; hereinafter Koch).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first reflective layer 121 comprises a DBR, he does not explicitly teach the first reflective layer comprises a photonic crystal.  
In the same field of endeavor, Koch teaches “Distributed Bragg reflectors are one-dimensional photonic crystal structures built up by successive deposition of layers of alternating high and low refractive index” (para [0017]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DBR of Forrest (having the same claimed structure), would also comprise a photonic crystal, as supported by Koch (para [0017]).
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest, as applied to claim 5 above, and further in view of Luschtinetz et al. (PG Pub 2019/0131531; hereinafter Luschtinetz).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the first electrode 170, he does not explicitly teach the first electrode “has a maximum thickness not more than 50 nm.”

    PNG
    media_image2.png
    266
    346
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Luschtinetz teaches an organic light emitting display (para [0217]) comprising: a first electrode 190 (para [0217]; “cathode electrode”); wherein the first electrode has a maximum thickness not more than 50 nm (para [0081]; “When the thickness of the cathode electrode is in the range of 5 nm to 50 nm”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first electrode be less than 50nm, as taught by Luschtinetz, to thereby allow it to be transparent even if a metal or metal alloy is used (para [0081]). In addition, to allowing for a more compact OLED device.
4.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest, as applied to claim 1 respectively above, and further in view of Moon et al. (PG Pub 2018/0226610; hereinafter Moon).
Regarding claim 22, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches one or more of the first electrode 172 and the second electrode 171 comprise a transparent material, he does not explicitly teach one or more of the first electrode and the second electrode comprise a “material selected from the group consisting of: Ag, Al, Au, Ir, Pt, Ni, Cu, W, Ta, Fe, Cr, Mg, Ga, Rh, Ti, Ru, Pd, In, Bi, Ca or a stack or an alloy thereof .”
In the same field of endeavor, Moon teaches a display device (title) comprising: an electrode; wherein the electrode comprises a material selected from the group consisting of: Ag, Al, Au, Ir, Pt, Ni, Cu, W, Ta, Fe, Cr, Mg, Ga, Rh, Ti, Ru, Pd, In, Bi, Ca and a transparent material (para [0064-0065]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the one or more of the first electrode and the second electrode comprise a transparent and a reflective material composition, as taught by Moon, for the purpose of choosing a suitable electrode material composition.
5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest, as applied to claim 1 respectively above, and further in view of Xiang et al. (PG Pub 2021/0336161; hereinafter Xiang).
Regarding claim 23, refer to the Examiner’s mark-up of Fig. 1B provided above, Forrest teaches the device is an OLED device, he does not explicitly teach the device is “at least one type selected from the group consisting of. a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a mobile phone, a tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display having an active area with a primary diagonal of 2 inches or less, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, and a sign.”
In the same field of endeavor, Xiang teaches an OLED device win a flat panel display (para [0002]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the OLED in a flat panel display, as taught by Xiang, to offer such benefits as “such as self-illumination, simple structure, ultra-thin, fast response, wide viewing angle, low power consumption, and flexible display” into the panel (para [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895